Citation Nr: 1126776	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-09 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for nucleus pulposus at L4-5 with right foot compression and radicular signs. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a right broken toe.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a right foot nail puncture wound.

4.  Entitlement to a compensable evaluation for basal cell carcinoma of the nose. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on ACDUTRA with the United States Air Force Reserve (USAFR) from July 1970 to January 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2004 and September 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately the Board finds that further development on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled or died from a disease or an injury incurred in the line of duty.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) (2010).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(c) (2010).  The term "Reserve" means a member of a reserve component of one of the Armed Forces.  Reserve components include the United States Air Force Reserve.  38 U.S.C.A. § 101(26), (27) (West 2002 & Supp. 2010).

Evidence of record appears to show the Veteran was awarded entitlement to Social Security Administration (SSA) disability benefits.  Multiple requests for records dated in 2002 from SSA's Disability Determination Service in Alabama were associated with the record.  In addition, the Veteran specifically asserted that he was receiving disability benefits due to his claimed lumbar spine disorder in his April 2008 substantive appeal.  The United States Court of Appeals for Veterans Claims (Court) has held that where there is notice the Veteran is receiving SSA disability benefits VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records may be relevant to the matters on appeal and, therefore, should be obtained.  

Additionally, while the record shows that the RO obtained service treatment records as well as service personnel records pertaining to the Veteran's period of ACDUTRA from July 1970 to January 1971, additional attempts to obtain service treatment records and service personnel records from his period of reserve service in USAFR continuing from January 1971 to June 1976 with his assigned unit identified as 908 CE Flt should be accomplished by the AMC.  38 C.F.R. 
§ 3.159(c)(3) (2010).

The claims file also reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Montgomery, Alabama; however, the claims file only contains VA treatment records dated up to March 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records dated from March 2010 to the present.

In his April 2008 substantive appeal, the Veteran reported that he continued to receive private treatment every six months from S. M., M. D. for his service-connected skin disability or, as he stated, "new cancer development".  While the Board is cognizant the multiple prior RO requests for treatment records from that treatment provider went unanswered, the Veteran submitted treatment notes dated in May 2006 from that provider.  Thus, as this matter is being sent back to the AMC for additional development, records from that private treatment provider should again be requested and associated with the claims file.  38 C.F.R. § 3.159(c) (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to the Veteran's claimed lumbar spine, right foot, and right toe disorders as well as his service-connected skin disability from the Montgomery VAMC for the period from March 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AMC should obtain private treatment records from S. M., M. D., for the period from March 2001 to the present after the Veteran has signed the appropriate releases.  Those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Appropriate action should be taken to obtain any additional service treatment records or service personnel records associated with the Veteran's period of reserve service in the USAFR from July 1970 to June 1976 with his assigned unit, 908 CE Flt.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA disability determination with all associated medical records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the full benefits sought remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

